Title: To James Madison from Thomas Truxtun, 15 February 1807
From: Truxtun, Thomas
To: Madison, James



Sir
Philadelphia 15th Feby. 1807

I am Sure you will excuse the liberty I take in writing You this letter, because I know you can Appreciate My Motives in doing it.  Being a Considerable holder of Insurance Stocks, I have pretty accurate Means of Ascertaining the State of our commercial concerns, tho in No other way Concerned in adventures beyond the Sea.  Sometime Subsequent to Berkeleys Outrageous order and the Consequent Attacks on the Chesapeake, an Estimate  was made, as You know I presume, of our Oriental risks, Namely, risks beyond the Cape of Good Hope, and it was found that we had nearly 28.000000 of dollars out.  Since then those risks by arrivals have been reduced Considerably, but it is beleived we have Yet at hazard from the various ports of the U.S., between this Country & the ports of India & Canton, 17.000000, which with other property on ye. ocean, (Subject to the depredations of French Cruizers, if they Should Act immediately on the decree of Bonaparte of the 17th. of December) is immence, and if that decree has arrived at Gaudeloupe & is acted on, the privateers that will be dispatched to windward of that Groupe of Islands, may fall in with a large portion of our Most valuable Ships, None of which Are Sufficiently Armed & maned, I fear, to make a probable Successful defence, against Cruisers prepared for war;
Under these considerations, without dwelling on Others of importance touching the Subject, I merly Suggest to You, and for the perusal of the President of the US, that Such of our vessels of war as are equipt & ready for Sea, if Sent to Cruize in the Trail of our return Asiatic Traders, might fall in, cover and protect them, without Molestation to any flag, while on this Service, Unless Ordered by the Government in case of other events.  And for the greater Security of this immence property which with our exposed Seamen (a part of the great Sinews of war) only our Corvet’s dispatched to the cape of Good Hope immediately would probably arrive there in April, and by leaving Circular letters for the Masters Calling at that place on their return home, would Apprize them of their danger from the belligerents.  This vessel Should Sail again instantly for St. Helena and leave More Circulars there, and Afterwards Cruize So as to fall in with Such Ships or vessels as may Not put in to either of these places.  Much of the property thus perilously Situated, with our Seamen, would by such a plan probably escape the Clutches of a hostile Cruizing foe, Should there be a real danger of Surprize or Sudden war.

   Some of our vessels will Not pass that promontory of Africa, till June or July.

If the Masters of our vessels returning from the Cape of Good Hope and beyond it were thus Apprized of danger in the Usual route, they would ward off that danger in a great degree, by keeping far to the Eastward of the Common Tract.
The News of this day from New York Which gives an Account of Bonaparte’s Mandate, Aforesaid, is Contained in a letter from the very respectable house of Cromelin of Amsterdam (a house well known to Me) and has excited great Sensation Among the Adventurous Merchants, and Must plead My Apology for the trouble I give you by this letter.  I have the honor to be Sir Respectfully Your very Obt Servant,

Thomas Truxtun.

